157 S.W.3d 325 (2005)
Dallas HILLIARD, Respondent,
v.
IMPORTS, LTD., Appellant.
No. ED 84244.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2005.
William A. Hellmich, Louis, MO, for appellant.
Barry L. Haith, Clayton, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Imports, Ltd. ("Imports") appeals from the judgment of the Circuit Court of the City of St. Louis after jury verdicts which awarded Dallas Hilliard ("Hilliard") $10,000.00 in actual damages for his negligent misrepresentation claim and $10,000.00 in punitive damages.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*326 The judgment of the trial court is affirmed in accordance with Rule 84.16(b).